DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed Sept 7, 2022 have been fully considered but they are not persuasive.
	Regarding claim 1, the limitation that is being discussed “…wherein an upper end position of the insulation layer and an upper end position of the resin wall differ from each other on the basis of the insulation substrate.”
a)The applicant state: “In the coil component, since the upper end position of the insulation layer and the upper end position of the resin wall differ from each other, an uneven structure is provided on an upper side of the flat coil pattern. The uneven structure provided by the insulation layer and the resin wall contributes to extension of a contact area with respect to the magnetic body, so that an adhesive force with respect to the magnetic body is improved. In addition, a volume of the magnetic body is increased in a part coming into contact with the resin wall in the exposed region exposed from the insulation layer, so that coil characteristics are improved.
(Emphasis added.)
Han does not disclose or suggest the above-emphasized feature and the above discussed advantages flowing therefrom.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see above paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
b) The applicant’s further state: “…However, by comparing the present invention, as shown by FIG. 5 herein, to that of Han, as shown by part of FIG. 4 therein, the following differences in structure are evident:
(1) The present invention satisfies the above-emphasized feature while Han does not.
(2) The insulation layer in the present invention is laminated to the resin wall from the upper side (i.e. the side away from the substrate with regard to the coil pattern), while the insulating film 31 in Han is laminated to the insulating film 32 from the lower side.
(3) The insulation layer in the present invention integrally covers the resin wall and
the coil pattern, while the insulating film 31 in Han does not.”
In response to the above, regarding #2 applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., laminated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding #3 as shown in Fig. 4 below of Han insulation layer (insulation film 31) surround  flat coil pattern (coil 40) while being surrounded resin wall (insulating film 32). Therefore, the examiner believes Ha reference still reads on the claimed invention.
                                    
    PNG
    media_image1.png
    485
    553
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (US Pub. No. 2015/0255206).

    PNG
    media_image2.png
    217
    380
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    365
    398
    media_image3.png
    Greyscale

Regarding claim 1, Han et al disclose [see Figs. 4-5] a coil component (inductor 100) comprising: an insulation substrate (insulating substrate 20); a coil (coil 40) having a flat coil pattern [see Figs. Above] formed on at least one surface of the insulation substrate (20); a resin wall (insulating film 32) provided on the insulation substrate (20) and defining a region for forming the flat coil pattern (40); an insulation layer (insulating film 31) integrally covering an outer surface of the flat coil pattern (40) and a part of each of the resin walls (32) having the flat coil pattern (40) interposed therebetween; and a magnetic body (magnetic body 50) integrally covering the insulation substrate (20), the flat coil pattern (40), and the insulation layer (31) and coming into contact with the resin wall (32) in an exposed region exposed from the insulation layer (31), wherein the magnetic body (50) is a magnetic powder-containing resin including metal magnetic powders and a resin [see paragraphs [0072]-[0076] for details], and wherein an upper end position of the insulation layer (31) and an upper end position of the resin wall (32) differ from each other on the basis of the insulation substrate (20).
Regarding claim 2, Han et al disclose wherein the magnetic powder-containing resin (inside magnetic body 50) includes a plurality of metal magnetic powders [shown as “+” sign] having different average particle sizes [see paragraph [0075] for details], and wherein a width of the exposed region of the resin wall (32) is larger than an average particle size of the metal magnetic powders (inside 50) having a smallest average particle size [see Fig. 4 above].
Regarding claims 3-4, Han et al disclose wherein a height of the resin wall (32) on the basis of the insulation substrate (20) is higher than a height of the flat coil pattern (40) [see Fig. 4).
Conclusion
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 5, the primary reason for the allowance of the claim is due to the plurality of metal magnetic powders comprises largest particles having an average particle size within a range of 15 to 30 um, smallest particles having an average particle size within a range of 0.3 to 1.5 um, and particles having an average particle size intermediate between those of the largest particles and the smallest particles within a range of 3 to 10 um. Since claim 6 depends from claim 5, it also has allowable subject matter.
Base on the above arguments, the following is being applied.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858